131 F.3d 1254
18 O.S.H. Cas. (BNA) 1113, 1998 O.S.H.D. (CCH)P 31,466
ANDERSON EXCAVATING & WRECKING CO., Petitioner,v.SECRETARY OF LABOR, Respondent.
No. 97-1711.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 21, 1997.Decided Dec. 4, 1997.Rehearing Denied Feb. 4, 1998.

On Petition for Review of a Decision of the Occupational Safety and Health Review Commission.
Edward F. Noethe, Omaha, NE, argued, for Petitioner.
Terri P. DeLeon, Washington, DC, argued (J. Davitt McAteer, Acting Solicitor of Labor, Joseph M. Woodward, Associate Solicitor for Occupational Safety and Health, and Ann Rosenthal, Counsel for Appellate Litigation, on the brief), for Respondent.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN and BEAM, Circuit Judges.
PER CURIAM.


1
This is a petition for review of an order of the Occupational Safety and Health Review Commission.  The Commission held, with one dissenting vote, that Anderson Excavating & Wrecking Company had committed a willful violation of a regulation issued under the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et seq.  The regulation involved is 29 C.F.R. § 1926.105(a), which provides, in pertinent part, that "[s]afety nets shall be provided when workplaces are more than 25 feet above the ground or water surface."   The Commission's decision is OSHRC Docket No. 92-3684.   The Commission disagreed, in respect of the issue presented on this appeal, with one of its administrative law judges, who took the view that Anderson's violation was serious, but not willful.


2
We have read the briefs and heard oral argument.  Whether a violation is willful, as opposed to serious, is basically a question of fact.  Our scope of review is narrow.  We must accept the Commission's finding of fact if it is supported by substantial evidence on the record as a whole.  We hold that this standard has been met in the present case.  We do not believe that a more extended opinion would have significant precedential value.


3
Affirmed.